United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
City of Industry, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0452
Issued: March 4, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 26, 2019 appellant, through counsel, filed a timely appeal from a
November 5, 2019 merit decision of the Office of Workers’ Compensation Programs (OWCP).2

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

On November 20, 2019 OWCP also issued an overpayment decision. As appellant, through counsel, has not
appealed from this decision, the Board will not review OWCP’s November 20, 2019 overpayment decision. See 20
C.F.R. § 501.3.

Pursuant to the Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.4
ISSUES
The issues are: (1) whether appellant has met her burden of proof to expand the acceptance
of her claim to include left knee conditions as causally related to her accepted September 22, 2017
employment injury; (2) whether OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective May 30, 2019; and (3) whether appellant has met her
burden of proof to establish continuing residuals or employment-related disability on or after
May 30, 2019.
FACTUAL HISTORY
On September 22, 2017 appellant, then a 58-year-old mail clerk, filed a traumatic injury
claim (Form CA-1) alleging that, on that date, she sustained injuries when she tripped and fell on
her knees while in the performance of duty. OWCP accepted the claim for right knee contusion,
right knee sprain, complex tear of medial meniscus, right knee, and right shoulder strain. Appellant
did not stop work, but worked two to three hours modified duty per day. OWCP paid her on its
supplemental rolls as of November 4, 2017 and on the periodic rolls as of July 22, 2018.
Appellant was initially treated on September 22, 2017 by Dr. Brent Harris, an osteopathic
physician specializing in family medicine. Dr. Brent related that appellant presented with a history
that she had fallen on both knees and had injured her right knee. He noted appellant’s physical
examination findings that pertinent to her right knee complaints. Appellant’s right knee
examination revealed tenderness at the right medial joint line, patella, medial and lateral pouches,
proximal tibia, popital fossa, and mildly limited range of motion of the right knee. Regarding the
left knee, Dr. Harris related that appellant’s left knee had been examined for comparison and that
her left knee was not tender at the left medial joint line or the left lateral joint line. Appellant’s
left patella was not subluxed and was not tender. No joint effusion was seen and the popliteal
fossa was not tender. Dr. Harris concluded that appellant had sustained a right knee contusion and
strain due to her fall at work.
In a November 10, 2017 report, Dr. Christopher P. DeCarlo, a physiatrist, diagnosed right
shoulder bursitis and sprain, right knee contusion with medial meniscal tear, left knee medial
meniscal tear. He opined that appellant’s bilateral knee injuries and right shoulder pain were due
to the September 22, 2017 employment injury. Dr. DeCarlo also completed a duty status report
(Form CA-17) on November 10, 2017 and opined that appellant was capable of working with
restrictions.

3

5 U.S.C. § 8101 et seq.

4

The Board notes that following the November 5, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

2

OWCP referred appellant, a statement of accepted facts (SOAF), and a list of questions to
Dr. Jacob Rabinovich, a Board-certified orthopedic surgeon, for a second opinion evaluation to
determine the nature and extent of the employment injury.
In a November 27, 2017 report, Dr. Rabinovich related appellant’s history of injury and
noted that appellant had returned to modified work with limited standing or walking and no
kneeling or squatting, and no lifting over 35 pounds; however, as appellant worked her neck, right
shoulder, left knee and right hip increased. Appellant’s current complaints were recounted, which
included right-sided neck stiffness, difficulty turning the neck with sharp pain, and occasionally
some pain radiating into the right shoulder and forearm. Muscle spasm was noted in appellant’s
right shoulder rotator cuff area, with locking of the shoulder when raising above her head, limited
range of motion of the right shoulder, tenderness over the right rotator cuff, and right biceps pain
were noted. Burning sensation was noted in appellant’s right hip. Appellant’s knees were both
noted to have pain with pins and needles sensation, painful range of motion, buckling, and popping
and cracking. Dr. Rabinovich reviewed appellant’s medical record and diagnostic studies and
opined that appellant continued to suffer residuals from the accepted right knee conditions. He
opined, however, that the left knee diagnosis was not related to the September 22, 2017
employment injury. Dr. Rabinovich noted that the left knee, on initial examination following the
employment injury, was cited as being nontender and within normal limits. He opined that
appellant could perform modified-duty work with restrictions.
In a November 30, 2017 report, Dr. Charles Herring, a Board-certified orthopedic surgeon,
diagnosed left knee contusions and medial meniscus tear, right knee meniscus tear, right shoulder
strain, impingement syndrome, and subacromial bursitis. He opined that the accepted fall caused
appellant’s contusions and meniscus tears. Dr. Herring also noted that her shoulder bursitis was a
traumatic bursitis, and that the accepted injury had aggravated her subacromial impingement. He
also suggested surgical intervention for appellant’s knee conditions, he did not specify which knee.
In a February 14, 2018 report, Dr. DeCarlo reviewed Dr. Rabinovich’s second opinion
report. He related that while Dr. Rabinovich noted a history of prior industrial injury in 2013 or
2014 involving appellant’s neck and right shoulder, however, this did not preclude appellant’s
right shoulder bursitis from being caused by the September 22, 2017 employment injury.
Dr. DeCarlo also explained that he had noted in his October 19, 2017 initial examination report
and in his narrative report dated November 21, 2017 that appellant’s left knee did in fact show
mild tenderness to palpation over the patellar tendon, with positive patellar compression. He
explained that when appellant attempted to prevent herself from failing on September 22, 2017
most probably there was a torqueing motion applied to both knees thereby causing the meniscal
tears in not only the right knee, but the left knee as well, therefore the left knee meniscal tear
should be accepted as well. Dr. DeCarlo related that he disagreed with Dr. Rabinovich’s work
restrictions in so far as he did not place restrictions on appellant’s twisting, bending and stooping
activities. He concluded that he would recommend a functional capacity evaluation (FCE) to
determine appellant’s current work restrictions.
On November 28, 2018 OWCP referred appellant for an impartial medical examination
with Dr. Hose Kim, a Board-certified orthopedic surgeon selected as an impartial medical
examiner (IME), to resolve the conflict of medical opinion between Drs. DeCarlo and Rabinovich
regarding appellant’s continuing employment-related disability and medical residuals, and

3

whether her left knee medial meniscus condition was related to the September 22, 2017
employment injury. A June 6, 2018 statement of accepted facts (SOAFs) noted appellant’s
accepted conditions and that she had been working two to three hours per day, modified duty since
November 2017.
On June 11, 2018 appellant underwent an OWCP-approved right knee arthroscopy for her
medial and lateral meniscus tears, which Dr. Herring performed.
In a January 22, 2019 report, Dr. Kim reviewed appellant’s history of injury, medical
records, and the June 6, 2018 SOAF. He noted that appellant was taken off work at the time of
her June 11, 2018 right knee surgery and remained off work. Dr. Kim also noted that appellant
had nonindustrial mild degenerative joint disease affecting the right knee prior to the employment
injury. He reported physical examination findings, including that of the shoulders and upper arms,
and diagnosed status post right knee arthroscopy, partial medial and lateral meniscectomies/
synovectomy/chrondroplasty, right shoulder strain and subjective complaints of left knee pain.
Dr. Kim opined that no residuals remained with regards to the June 11, 2018 right knee
arthroscopic procedure and appellant’s right shoulder strain, which were the accepted conditions
causally related to the employment-related fall of September 22, 2017. He noted an essentially
normal shoulder examination, which included range of motion findings. Dr. Kim also indicated
that sufficient time had passed for appellant to recover from both the employment injury and the
June 11, 2018 surgical procedure. He explained that she had done well with the right knee
arthroscopy and that the examination revealed no evidence of swelling or effusion and the
McMurray’s sign was negative.
Dr. Kim opined that appellant’s left knee condition was not causally related to the
September 22, 2017 employment injury. He noted that the medical records clearly indicated that
when her left knee was examined by Dr. Harris on September 22, 2017, there was no swelling,
ecchymosis or joint line tenderness and demonstrated normal range of motion. Dr. Kim also noted
that the October 21, 2017 left knee magnetic resonance imaging (MRI) scan found no evidence of
bony edema or contusion, which would be expected if she had sustained a left knee contusion. He
reported that there were no objective findings on examination to substantiate her subjective
complaints and she did not give her best effort with the examination.
Dr. Kim further found that appellant’s complaints of limited range of motion of her knees
had no specific abnormal examination findings. This was also supported by Dr. Rabinovich’s
examination, which took place prior to her surgery, and revealed full range of motion of both
knees. For the right knee, Dr. Kim opined that there was no need for further medical treatment,
there was no basis for specific physical limitations and she could resume eight-hour shifts. With
regard to the left knee, he indicated that physical examination was unremarkable and that the
October 21, 2017 left knee MRI scan was equivocal regarding the possibility of a tear. Dr. Kim
found that there was no basis for any specific physical limitations and recommended a course of
physical therapy on a nonindustrial basis. For the right shoulder, he indicated that appellant could
do home exercises for stretching and strengthening. In a work capacity evaluation (Form
OWCP-5c) dated February 5, 2019, Dr. Kim opined that appellant was capable of performing her
usual job without restrictions.

4

In a letter dated April 30, 2019, OWCP proposed to terminate appellant’s wage-loss
compensation and medical benefits based on Dr. Kim’s report. It afforded her 30 days to respond
in writing if she disagreed with the proposed termination. In an undated letter, received by OWCP
on May 13, 2019, appellant noted her disagreement with OWCP’s proposed termination.
Appellant returned to part-time work on May 14, 2019 and full-time work on
May 15, 2019.
On May 30, 2019 OWCP received the results of a March 12, 2019 FCE, performed by an
occupational therapist. The FCE revealed that, while appellant was limited with her overall
postures, she maintained the ability to perform full-time sedentary work with restrictions. OWCP
also received, on May 30, 2019, Dr. DeCarlo’s May 6, 2019 Form CA-17, which indicated that
appellant could return to full-time work within the March 12, 2019 FCE restrictions and within the
above parameters listed. Physical therapy notes and work status notes were also received.
By decision dated June 11, 2019, OWCP terminated appellant’s wage-loss compensation
and medical benefits, effective May 30, 2019, based on the special weight accorded to Dr. Kim as
the IME.
On June 18, 2019 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review.
In a June 4, 2019 letter, Dr. DeCarlo indicated that appellant was status post right knee
arthroscopic meniscal repair of June 11, 2018 and had a right ankle sprain compensatory to altered
gait due to her knee injuries. He indicated that on appellant’s May 6, 2019 visit she had,
objectively, an antalgic gait and used her cane to ambulate. Dr. DeCarlo indicated that the right
knee had full extension, but she could only flex to about 120 degrees, and she had mild quadriceps
atrophy, but negative orthopedic testing. At the right ankle, there was tenderness to palpation.
Dr. DeCarlo also noted that her orthotics fit appropriately, but there was tenderness along the
plantar surface of the right foot. He opined that the employment-related conditions had not
resolved as appellant was still within the postoperative period. Dr. DeCarlo noted that she
followed-up with Dr. Herring for her postoperative visits, but he did not have Dr. Herring’s
May 30, 2019 report for review. He indicated that appellant still experienced pain and weakness
of the right knee which necessitated the use of her cane for ambulation and balance. Dr. DeCarlo
opined that appellant could return to modified work per the March 12, 2019 FCE.
On July 9, 2019 OWCP received Dr. Herring’s May 30, 2019 report. Dr. Herring opined
that appellant’s right knee was better after the right knee partial medial meniscectomey, a right
knee partial lateral meniscectomy, and synovectomy surgery. He indicated that she has mild
meniscus problem and degenerative changes within the knee, which were hastened by her
employment-related fall. Dr. Herring indicated that his examination revealed mild medial and
lateral joint line tenderness, full extension to 0 degrees and flexion to 120 degrees without pain.
Some quadriceps atrophy was noted on the right side with no patellofemoral crepitus and no
instability detected. Dr. Herring recommended further aquatherapy and strengthening exercises to
continue strengthening her legs. He indicated that appellant’s work status should be per FCE.

5

In a July 30, 2019 report, Dr. DeCarlo indicated that he disagreed with Dr. Kim’s opinion
that appellant was capable of performing her usual job duties without restrictions. He indicated
that appellant could work an eight-hour day within parameters set forth in the March 12, 2019
FCE.
A telephonic hearing was held on October 1, 2019. Appellant testified that she was
working full duty. She indicated that she still had symptoms in her right knee because she had to
bear more weight on the right knee to compensate for her left knee problems.
By decision dated November 5, 2019, an OWCP hearing representative affirmed the
June 11, 2019 decision.
LEGAL PRECEDENT -- ISSUE 1
When an employee claims that a condition not accepted or approved by OWCP was due to
an employment injury, he or she bears the burden of proof to establish that the condition is causally
related to the employment injury.5
To establish causal relationship, the employee must submit rationalized medical opinion
evidence.6 The opinion of the physician must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition and
the accepted employment injury.7 The weight of medical evidence is determined by its reliability,
its probative value, its convincing quality, the care of analysis manifested, and the medical
rationale expressed in support of the physician’s opinion.8
Section 8123(a) of FECA provides, in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.”9 When there are
opposing reports of virtually equal weight and rationale, the case must be referred to an impartial
medical specialist, pursuant to section 8123(a) of FECA, to resolve the conflict in the medical
evidence.10

5

D.T., Docket No. 20-0234 (issued January 8, 2021); see T.E., Docket No. 18-1595 (issued March 13, 2019); T.F.,
Docket No. 17-0645 (issued August 15, 2018); Jaja K. Asaramo, 55 ECAB 200 (2004).
6

D.T., id.; T.K., Docket No. 18-1239 (issued May 29, 2019); M.W., 57 ECAB 710 (2006); John D. Jackson, 55
ECAB 465 (2004).
7
D.S., Docket No. 18-0353 (issued February 18, 2020); T.K., id.; I.J. 59 ECAB 408 (2008); Victor J. Woodhams,
41 ECAB 345 (1989).
8

Id.

9

5 U.S.C. § 8123(a).

10

D.B., Docket No. 19-0663 (issued August 27, 2020).

6

ANALYSIS -- ISSUE 1
The Board finds that appellant has not met her burden of proof to expand the acceptance
of her claim to include her left knee conditions as causally related to her accepted September 22,
2017 employment injury.
Dr. DeCarlo, in his November 10, 2017 and February 14, 2018 reports, diagnosed a left
knee medial meniscal tear which he opined was due to the September 22, 2017 employment injury.
OWCP referred appellant to Dr. Rabinovich, a Board-certified orthopedic surgeon, for a second
opinion evaluation to determine the nature and extent of the employment injury. It specifically
requested that Dr. Rabinovich determine whether her claim should include any current diagnosed
condition, if any, which are medically connected to the September 22, 2017 employment injury.
In his November 27, 2017 report, Dr. Rabinovich indicated that the left knee medial meniscus tear
was not related to the September 22, 2017 employment injury as the left knee examination carried
out as a comparison on September 22, 2017 was reported as nontender and the examination was
within normal limits. Thus, OWCP properly determined that a conflict in medical opinion existed
between Dr. DeCarlo and Dr. Rabinovich as to whether appellant’s left knee meniscus tear was
due to her September 22, 2017 employment injury and referred appellant to Dr. Kim for an
impartial medical examination to resolve the conflict in medical evidence, pursuant to 5 U.S.C.
§ 8123(a).
In a January 22, 2019 report, Dr. Kim reviewed appellant’s history of injury, medical
records, and the June 6, 2018 SOAF. He opined that appellant’s left knee condition was not
causally related to the September 22, 2017 employment injury. Dr. Kim noted that the medical
records clearly indicated that on September 22, 2017, when Dr. Harris examined her left knee,
there was no swelling, ecchymosis or joint line tenderness and there was normal range of motion.
He also noted that the October 21, 2017 left knee MRI scan found no evidence of bony edema or
contusion, which would be expected if she had sustained a left knee contusion. Dr. Kim reported
that the physical examination of the left knee was unremarkable with no objective findings to
substantiate appellant’s subjective complaints. He also noted that the October 21, 2017 left knee
MRI scan was equivocal regarding the possibility of a tear. Dr. Kim concluded that there was no
basis for any specific physical limitations and recommended a course of physical therapy on a
nonindustrial basis.
Dr. Kim provided an accurate history of the September 22, 2017 employment injury and
reviewed her medical records, noting that the October 21, 2017 left knee MRI scan was equivocal
regarding the possibility of a tear and the medical record on the date of injury was essentially
normal. He also performed a thorough clinical examination and indicated that her physical
examination was unremarkable. Thus, based on lack of objective findings, Dr. Kim found that
there was no basis for any specific physical limitations and that any medical treatment such as
physical therapy would be on a nonindustrial basis. The Board finds that Dr. Kim provided a wellrationalized opinion based on a complete factual background, a review of the medical record and
physical examination findings.11 Dr. Kim’s opinion that appellant’s left knee condition and any
11
See D.G., Docket No. 19-1259 (issued January 29, 2020); see also D.T., Docket No. 10-2258 (issued August 1,
2011); Gloria J. Godfrey, 52 ECAB 486 (2001).

7

medical treatment is not causally related to the accepted employment injury is entitled to special
weight of the weight of the evidence.12 No further evidence pertaining to a left knee condition was
received following Dr. Kim’s evaluation.
As appellant has not submitted rationalized medical evidence establishing a causal
relationship between her diagnosed left knee condition and the accepted September 22, 2017
employment injury, she has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
modification or termination of an employee’s benefits.13 After it has determined that, an employee
has disability causally related to his or her federal employment, OWCP may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.14 Its burden of proof includes the necessity of furnishing rationalized medical
opinion evidence based on a proper factual and medical background.15
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.16 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.17
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint a
third physician who shall make an examination.18 When there are opposing reports of virtually

12

See D.S., Docket No. 19-1698 (issued June 18, 2020).

13

D.B., Docket No. 19-0663 (issued August 27, 2020); D.W., Docket No. 18-0123 (issued October 4, 2018); S.F.,
59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).
14

A.G., Docket No. 19-0220 (issued August 1, 2019); I.J., 59 ECAB 408 (2008); Elsie L. Price, 54 ECAB
734 (2003).
15

G.H., Docket No. 18-0414 (issued November 14, 2018); Del K. Rykert, 40 ECAB 294, 295-96 (1988).

16

L.W., Docket No. 18-1372 (issued February 27, 2019); Furman G. Peake, 41 ECAB 361, 364 (1990).

17

R.P., Docket No. 18-0900 (issued February 5, 2019); Calvin S. Mays, 39 ECAB 993 (1988).

18
5 U.S.C. § 8123(a); L.T., Docket No. 18-0797 (issued March 14, 2019); Shirley L. Steib, 46 ECAB 309,
317 (1994).

8

equal weight and rationale, the case must be referred to an impartial medical specialist, pursuant
to section 8123(a) of FECA, to resolve the conflict in the medical evidence.19
ANALYSIS -- ISSUE 2
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s wageloss compensation and medical benefits, effective May 30, 2019.
OWCP accepted appellant’s claim for right knee contusion, right knee sprain, complex tear
of medial meniscus, right knee, and right shoulder strain. It determined that a conflict in medical
opinion had been created between Dr. DeCarlo, appellant’s treating physician, and Dr. Rabinovich,
an OWCP second opinion physician, and referred appellant to Dr. Kim, an IME. However, at the
time of the referral, a conflict in medical opinion did not exist with regard to appellant’s accepted
right knee and right shoulder conditions. Dr. DeCarlo had opined that appellant continued to suffer
from residuals from her accepted employment-related conditions and that she could work with
restrictions. Dr. Rabinovich also found that appellant continued to suffer residuals of her
employment injury and he related subjective and objective findings regarding the right knee and
right shoulder. While he did not specifically list appellant’s current diagnoses related to her
accepted right shoulder conditions, he did find that she had residual findings on examination of
the right shoulder. Dr. Rabinovich also opined that she could not return to full-duty work, but
rather that she could work with restrictions. The referral to Dr. Kim is therefore considered to be
for a second opinion evaluation.20 Appellant subsequently underwent an OWCP-approved right
knee arthroscopy for her medial and lateral meniscus tears, which Dr. Herring performed.
In his January 22, 2019 report, Dr. Kim noted his review of the SOAF and the medical
record, including the June 11, 2018 right knee surgery. He noted that appellant had nonindustrial
preexisting mild degenerative joint disease of the right knee. Upon examination of appellant’s
right knee, Dr. Kim observed no evidence of swelling or effusion and the McMurray’s sign was
negative on examination. He indicated that appellant had done well with the right knee
arthroscopy. Dr. Kim also found that appellant’s complaints of limited range of motion of her
knees had no specific abnormal examination findings. He concluded that there was no need for
further medical treatment of appellant’s right knee, there was no basis for specific physical
limitations and she could resume eight-hour shifts. For the right shoulder, Dr. Kim indicated that
appellant could do home exercises for stretching and strengthening. Thus, he opined, in a Form
OWCP-5c, that appellant was capable of performing her usual job without restrictions.
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation and medical benefits, effective May 30, 2019, as there remains an unresolved

19

D.B., supra note 13.

20

See S.M., Docket No. 19-0397 (issued August 7, 2019) (the Board found that at the time of the referral for an
IME there was no conflict in medical opinion evidence; therefore, the referral was for a second opinion examination);
see also Cleopatra McDougal-Saddler, 47 ECAB 480 (1996) (the Board found that, as there was no conflict in medical
opinion evidence, the report of the physician designated as the IME was not afforded the special weight of the
evidence, but instead considered for its own intrinsic value as he was a second opinion specialist).

9

conflict in medical evidence.21 Specifically, a conflict of medical opinion exists between
Dr. DeCarlo and Dr. Kim with regard to the residuals and disability of appellant’s accepted right
knee and right shoulder conditions. As there remains an unresolved conflict in the medical
evidence regarding the residuals and disability with respect to the accepted right knee and right
shoulder conditions, OWCP did not meet its burden of proof to terminate appellant’s wage-loss
and medical benefits for her accepted conditions.
CONCLUSION
The Board finds that appellant has not met her burden of proof to expand the acceptance
of her claim to include her left knee conditions as causally related to her accepted September 22,
2017 employment injury. The Board further finds that OWCP did not meet its burden of proof to
terminate appellant’s wage-loss compensation and medical benefits, effective May 30, 2019.22
ORDER
IT IS HEREBY ORDERED THAT the November 5, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed in part and reversed in part.
Issued: March 4, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

21

See C.R., Docket No. 19-1132 (issued October 1, 2020).

22

In light of the Board’s disposition of Issue 2, Issue 3 is rendered moot.

10

